--------------------------------------------------------------------------------

 
 
Exhibit 10.13
EIGHTH AMENDMENT TO LEASE




THIS EIGHTH AMENDMENT TO LEASE (hereinafter referred to as the "Eighth
Amendment") is made effective as of this 3rd day of December, 2013, by and
between the entities listed as “Lessor” at the end of this Eighth Amendment
(hereinafter jointly and severally referred to as "Lessor"), COMENITY SERVICING
LLC, a Texas limited liability company (hereinafter referred to as "Lessee") and
ALLIANCE DATA SYSTEMS CORPORATION, a Delaware corporation (hereinafter referred
to a "Guarantor").


RECITALS


A.
Continental Acquisitions, Inc., as Lessor, and World Financial Network National
Bank (U.S.) (hereinafter referred to as "WFN"), as Lessee, entered into a Lease
dated July 2, 1990 for a certain office building containing approximately
100,800 square feet and located at 220 West Schrock Road, Westerville, Ohio
43081(“Premises”).



B.
Lessor is the current holder of the interest of Continental Acquisitions, Inc.
as "Lessor" under the Lease by certain assignments.



C.
The Lease was amended by that certain First Amendment of Lease between WFN and
Lessor dated September 11, 1990, that certain Second Amendment of Lease between
WFN and Lessor dated November 16, 1990, that certain Third Amendment of Lease
between WFN and Lessor dated February 18, 1991, that certain Assignment and
Assumption Agreement between WFN and ADS Alliance Data Systems, Inc. (“ADS”)
dated February 1, 1998, that certain Fourth Amendment to Lease dated
June 1, 2000, that certain Fifth Amendment to Lease dated June 30, 2001, that
certain Sixth Amendment to Lease dated January 27, 2006, that certain letter
agreement between Continental Realty, Ltd. and ADS dated October 29, 2009, that
certain Seventh Amendment to Lease dated January 14, 2010, and that certain
Consent to Assignment and Assumption of Lease dated February ___, 2013
(collectively, the “Lease”).



D.
Guarantor has guaranteed the obligations of the Lessee under the Lease pursuant
to a certain "Guarantee" dated June 1, 2000 (hereinafter referred to a
"Guarantee").



E.
The current term of the Lease expires on July 31, 2014, and Lessor and Lessee
wish to extend the Lease for an additional term of ten (10) years on the terms
and conditions set forth herein.



PROVISIONS


1.
Incorporation of Recitals.  The Recitals portion of this Eighth Amendment is
hereby incorporated by this reference to the same extent and as fully as though
it were here rewritten in its entirety.  All capitalized terms not otherwise
defined herein shall have the same meaning set forth in the Lease.



2.
Extension of Term; Renewal Option.  Lessor and Lessee hereby extend the term of
the Lease for an additional term of ten (10) years commencing on August 1, 2014
and terminating on July 31, 2024.

 
Subject to the terms and conditions set forth below, Lessee shall have the
option to renew the term the Lease for one (1) additional period of five (5)
years beginning August 1, 2024 and ending on July 31, 2029 ("Renewal
Option").  The exercise of the Renewal Option by Lessee shall be subject to
satisfaction of all of the following conditions precedent:


 
(a)
No default under the Lease shall exist and no event shall have occurred which
with notice or lapse of time, or both, would constitute a default under the
Lease at the time of the exercise of the option and at the commencement of the
renewal term.



 
(b)
This Lease shall not have been assigned or the Premises sublet in whole or in
part except as expressly permitted under this Lease.



 
(c)
Lessee shall have given Lessor notice in writing of Lessee's exercise the
Renewal Option no later than January 31, 2024.


 
 
 

--------------------------------------------------------------------------------

 

The Fixed Minimum Rent during the Renewal Option shall be as set forth in
paragraph 3 of this Eighth Amendment.  Except as otherwise provided herein, the
term under the Renewal Option shall be on the same terms and conditions as
contained in the Lease.  Lessee shall have no further right or option to extend
the term of the Lease beyond the Renewal Option term.


3.
Fixed Minimum Rent.  Lessee shall pay Fixed Minimum Rent during the extended
term under paragraph 2 above and the Renewal Option, if applicable, in the
following annual and monthly amounts:



In addition to Fixed Minimum Rent, Lessee shall continue to be responsible for
the payment of all additional rent and all other costs and expenses as provided
in the Lease.


4.
Tenant Improvement Payment.  Within thirty (30) days after the latest date of
the execution of this Eighth Amendment by Lessor, Lessee and Guarantor, Lessor
shall pay, in immediately available funds,     ($   ) to Lessee ("Tenant
Improvement Allowance").  The Tenant Improvement Allowance shall be used to
construct and install alterations, additions and improvements to the Premises
(“Tenant Improvements”) and for no other purpose without Lessor’s prior written
consent. Upon written request from Lessor, Lessee shall furnish to Lessor copies
of invoices and other evidence of the utilization of the Tenant Improvement
Allowance for the construction and installation of Tenant Improvements.



5.
Lessee Certifications.  As a material inducement to Lessor entering into this
Eighth Amendment, Lessee certifies to Lessor that to Lessee’s actual knowledge,
as of the date hereof:  (i) the Lease, as modified hereby, contains the entire
agreement between the parties hereto relating to the Premises and that there are
no other agreements between the parties relating to the Premises or the Lease
which are not contained herein or in the Lease;  (ii) Lessor is not in default
in any respect in any of the terms, covenants and conditions of the Lease;
and  (iii) Lessee has no setoffs, counterclaims or defenses against Lessor under
the Lease.



6.
Lessor Certifications.  As a material inducement to Lessee entering into this
Eighth Amendment, Lessor certifies to Lessee that to Lessor’s actual knowledge,
as of the date hereof:  (i) the Lease, as modified hereby, contains the entire
agreement between the parties hereto relating to the Premises and that there are
no other agreements between the parties relating to the Premises or the Lease
which are not contained herein or in the Lease;  and (ii) Lessee is not in
default in any respect in any of the terms, covenants and conditions of the
Lease.



7.
No Other Changes; Ratification of Lease and Guarantee.  This Eighth Amendment
shall only modify or amend the Lease to the extent provided herein and all other
conditions, covenants and agreements in the Lease shall remain in full force and
effect.  Subject to the terms of this Eighth Amendment, Lessor and Lessee do
hereby ratify and confirm in their entirety the conditions, covenants and
agreements contained in the Lease, and Guarantor hereby ratifies and confirms in
their entirety the conditions, covenants and agreements contained in the
Guarantee.  If there is a conflict between the provisions contained in this
Eighth Amendment and the provisions of the Lease, this Eighth Amendment shall
control.




-2-
 
 

--------------------------------------------------------------------------------

 

8.
Miscellaneous.  The governing law provisions set forth in the Lease shall also
be applicable to this Eighth Amendment.  The captions at the beginning of the
several paragraphs of this Eighth Amendment are for the convenience of the
reader and shall be ignored in construing this Eighth Amendment.  This Eighth
Amendment may be executed in several counterparts and each of such counterparts
shall be deemed to be an original hereof.



IN WITNESS WHEREOF, Lessor, Lessee and Guarantor have executed this Eighth
Amendment effective as of the date first set forth above.




LESSOR:


 
JEL/220 W. SCHROCK, LLC,

an Ohio limited liability company
 
By: /s/ John E. Lucks, Jr.
John E. Lucks, Jr., Manager




 
FEK/220 W. SCHROCK, LLC,

an Ohio limited liability company
 
By: /s/ Franklin E. Kass
Franklin E. Kass, Manager




CP/220 W. SCHROCK, LLC,
an Ohio limited liability company
 
By: /s/ Franklin E. Kass
Franklin E. Kass, Manager




NRI 220 SCHROCK, LLC,
an Ohio limited liability company


By: Nationwide Realty Investors, Ltd., its sole member and manager
 
By: /s/ Brian J. Ellis
Name: Brian J. Ellis
Title: President & Chief Operating Officer




LESSEE:


COMENITY SERVICING LLC, a Texas
Limited liability company
 
By: /s/ Sallie Komitor
Name: Sallie Komitor
Title:  President



-3-
 
 

--------------------------------------------------------------------------------

 

GUARANTOR:


ALLIANCE DATA SYSTEMS CORPORATION, a
Delaware corporation
 
By: /s/ Brian Gore
Name:  Brian Gore
Title: SVP & Treasurer




STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 27th day of November,
2013 by John E. Lucks, Jr., Manager of JEL/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.


(notarial seal)
/s/ Thomas R. Davis
Notary Public








STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 27th day of November,
2013 by Franklin E. Kass, Manager of FEK/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.


(notarial seal)
/s/ Thomas R. Davis
Notary Public








STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 27th day of November,
2013 by Franklin E. Kass, Manager of CP/220 W. SCHROCK, LLC, an Ohio limited
liability company, on behalf of the company.


(notarial seal)
/s/ Thomas R. Davis
Notary Public



-4-
 
 

--------------------------------------------------------------------------------

 

STATE OF OHIO
COUNTY OF FRANKLIN


The foregoing instrument was acknowledged before me this 3 day of December, 2013
by Brian  J. Ellis, President & Chief Operating Officer of Nationwide Realty
Investors, Ltd., as sole member and manager of NRI 220 SCHROCK, LLC, an Ohio
limited liability company, on behalf of the company.


(notarial seal)
/s/ Deborah A. Wyatt
Notary Public






STATE OF Ohio
COUNTY OF Franklin


The foregoing instrument was acknowledged before me this 20th day of November,
2013 by Sallie Komitor, President of   COMENITY SERVICING LLC, a Texas limited
liability company, on behalf of the limited liability company.


(notarial seal)
/s/ Katherine Fielhauer
Notary Public








STATE OF TEXAS
COUNTY OF COLLIN


The foregoing instrument was acknowledged before me this 20th day of November,
2013 by Brian Gore, SVP & Treasurer of ALLIANCE DATA SYSTEMS CORPORATION, a
Delaware corporation, on behalf of the corporation.


/s/ Julie Keils
Notary Public

 
 
-5-

--------------------------------------------------------------------------------